DETAILED ACTION
This Office action is in response to the application filed on January 07, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on January 07, 2020.  These drawings are accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Li et al. (U.S. Pub. No. 2020/0153347 A1, hereinafter “Li”).

In re claim 1, Li discloses a method for controlling a switched tank converter (Fig. 2), comprising: driving a first resonant tank circuit (RT2) of the STC at a first frequency and with a first fixed on- time, to obtain a first fixed ratio of output voltage of the STC to input voltage of the STC, while the STC is powering a load having a first magnitude (Para. 0037-0047); and driving the first resonant tank circuit of the STC at a second frequency and with the first fixed on-time, to obtain the first fixed ratio of output voltage of the STC to input voltage of the STC, 

In re claim 2, Li discloses initiating driving of the first resonant tank circuit of the STC in response to an output voltage of the STC crossing a first threshold value (Para. 0037-0047).

In re claim 3, Li discloses adjusting the first threshold value such that each pulse of current through the first resonant tank circuit of the STC has a first predetermined magnitude (Para. 0037-0047).

In re claim 4, Li discloses initiating driving of the first resonant tank circuit of the STC in response to output voltage of the STC not crossing the first threshold value for a predetermined amount of time (Para. 0037-0047).

In re claim 5, Li discloses determining magnitude of current flowing through the STC (Para. 0037-0047); and controlling the second frequency according to the magnitude of current flowing through the STC (Para. 0037-0047).

In re claim 6, Li discloses controlling the second frequency such that each pulse of current through the first resonant tank circuit of the STC has a first predetermined magnitude (Para. 0037-0047).

In re claim 7, Li discloses increasing a frequency at which the first resonant tank circuit of the STC is driven in response to an increase in magnitude of a load powered by the STC (Para. 0037-0047).

In re claim 8, Li discloses increasing a frequency at which the first resonant tank circuit of the STC is driven in response to a change in polarity of a load powered by the STC (Para. 0037-0047).

In re claim 9, Li discloses increasing a frequency at which the first resonant tank circuit of the STC is driven in response to a decrease in magnitude of an output voltage of the STC (Para. 0037-0047).

In re claim 10, Li discloses increasing a frequency at which the first resonant tank circuit of the STC is driven in response to an increase in magnitude of the output voltage of the STC (Para. 0037-0047).

In re claim 11, Li discloses driving a second resonant tank circuit of the STC at the first frequency while the STC is powering the load having the first magnitude (Para. 0037-0047); and driving the second resonant tank circuit of the STC at the second frequency while the STC is powering the load having the second magnitude (Para. 0037-0047).

In re claim 12, Li discloses preventing the second frequency from falling below a second threshold value (Para. 0037-0047).

In re claim 13, Li discloses driving the first resonant tank circuit of the STC at the first frequency while the STC is powering the load having the first magnitude such that each pulse of current through the resonant tank circuit of the STC has a first duration (Para. 0037-0047); and driving the first resonant tank circuit of the STC at the second frequency while the STC is powering the load having the second magnitude such that each pulse of current through the resonant tank circuit of the STC has the first duration (Para. 0037-0047).

In re claim 14, Li discloses wherein the first duration is a resonant half-period of the first resonant tank circuit of the STC (Para. 0037-0047).

In re claim 15, Li discloses wherein: driving the first resonant tank circuit (RT2) of the STC at the first frequency while the STC is powering the load having the first magnitude comprises alternately driving the first resonant tank circuit with a first pair of switching devices (T4 and D4) and a second pair of switching devices (T3 and D3); and driving the first resonant tank circuit of the STC at the second frequency while the STC is powering the load having the second magnitude comprises alternately driving the first resonant tank circuit with the first pair of switching devices and the second pair of switching devices (Para. 0037-0047).

In re claim 16, Li discloses controlling the first pair of switching devices (T4 and D4) and the second pair of switching devices (T3 and D3) with a first control signal and a second control signal, respectively (Para. 0037-0047); and in response to a change in polarity of the load, swapping phases of the first control signal and the second control signal (Para. 0037-0047).

In re claim 17, Li discloses a variable switching frequency switched tank converter (Fig. 2A), comprising: a first resonant tank circuit (RT2); a first pair of switching devices (T4 and D4) configured to drive the first resonant tank circuit (Para. 0037); a second pair of switching devices (T3 and D3) configured to drive the first resonant tank circuit (Para. 0037); and a controller configured to: control the first pair of switching devices and the second pair of switching devices to drive the first resonant tank circuit at a first frequency and with a first fixed on-time, to obtain a first fixed ratio of output voltage of the STC to input voltage of the STC (Para. 0037-0047), while the STC is powering a load having a first magnitude (Para. 0037-0047), and control the first pair of switching devices and the second pair of switching devices to drive the first resonant tank circuit at a second frequency and with the first fixed on-time, to obtain the first fixed ratio of output voltage of the STC to input voltage of the STC (Para. 0037-0047), while the STC is powering a load having a second magnitude, the second frequency being smaller than the first frequency and the second magnitude being smaller than the first magnitude (Para. 0037-0047).

In re claim 18, Li discloses (Fig. 2A) wherein: the first pair of switching devices comprises first and second switching devices each electrically coupled in series with the first resonant tank 

In re claim 19, Li discloses (Figs. 2B-2C) wherein the controller is further configured to control the first pair of switching devices and the second pair of switching devices to alternately drive the first resonant tank circuit with the first pair of switching devices and the second pair of switching devices (Para. 0037).

In re claim 20, Li discloses (Fig.2A) a second resonant tank circuit (RT1); a third pair of switching devices (T2 and D2) configured to drive the second resonant tank circuit (Para. 0037); and a fourth pair of switching devices (T1 and D1) configured to drive the second resonant tank circuit (Para. 0037); wherein the controller is further configured to: control the third pair of switching devices and the fourth pair of switching devices to drive the second resonant tank circuit of the STC at the first frequency while the STC is powering the load having the first magnitude (Para. 0037-0047), and control the third pair of switching devices and the fourth pair of switching devices to drive the second resonant tank circuit at the second frequency while the STC is powering the load having the second magnitude (Para. 0037-0047).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838